                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

GERALD EALY,

                       Petitioner,                          Case Number 13-12535
                                                            Honorable David M. Lawson
v.

MARY BERGHUIS,

                  Respondent.
________________________________________/

     OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

       Petitioner Gerald Ealy ran extension cords through his neighbor’s yard, leaching power

from a nearby unoccupied house. When his neighbor, Marcellus Walker, directed electricians to

unplug the lines, Ealy chased Walker across his yard and shot him in the leg. Ealy was charged

with assault with intent to commit murder and related firearm offenses for this conduct, and he

was convicted of these offenses by a jury in the Wayne County, Michigan circuit court. Ealy raised

several claims of error on direct and post-conviction review, which the state courts found

unpersuasive. He raises those claims again here, but because the claims were reasonably rejected

by the state courts, Ealy has failed to demonstrate entitlement to habeas relief. The petition

therefore will be denied.

                                                I.

       At Ealy’s trial, Marcellus Walker testified that he was renovating a house he owned on

Trinity Street in Detroit. Walker was in the backyard with two electricians, and the men noticed

that there were extension cords running from a vacant house through the backyard and into other

occupied homes in the neighborhood. The wires presented a fire-hazard, so the electricians began

to disconnect them.
       Ealy came outside and angrily asked the men why they were cutting off his power. Walker

and Ealy then began to argue loudly. Ealy pulled a handgun from his pocket, causing Walker and

the two electricians to run. Ealy fired two shots in the backyard, but no one was hit. Ealy followed

Walker into the front yard, and he fired another shot that hit Walker in the thigh, sending him

sprawling to the ground.

       Ealy stood over Walker and said, “I’m a kill you.” Trial Tr. at 160, ECF No. 23-4,

PageID.599. As Ealy prepared to shoot Walker again, Walker’s girlfriend screamed from inside

the electricians’ truck. When Ealy looked up, Walker managed to scramble to his feet and run

down the street. The truck followed, picked up Walker at the corner, and he was eventually

transported to the hospital.

       All of this was confirmed by the testimony of Walker, the two electricians, Walker’s

girlfriend, and another woman at the scene. Based on this evidence, the jury found Ealy guilty of

assault with intent to commit murder, felon in possession of a firearm, and possession of a firearm

during the commission of a felony. The trial court sentenced Ealy as a fourth-time habitual felony

offender to concurrent prison terms of 45 to 60 years for the assault and felon-in-possession

offenses, and a consecutive five-year term for the felony-firearm conviction.

       Ealy filed a direct appeal in the Michigan Court of Appeals raising the following claims:

       I. Informing the jury that the defendant is charged with felon in possession of a
       weapon violates the defendant’s right to be tried by his jury without his jury
       knowing of his prior felony conviction and denies defendant his right to due process
       and a fair trial pursuant to U.S. Const. Ams. IV, V.

       II. The defendant was denied a fair trial where he was required to appear before the
       jury in jail clothing, despite the defendant’s request that he be permitted to wear
       civilian clothing pursuant to U.S. Const, Ams V, XIV; Mich. Const. 1963, Art. 1 §
       17.

       III. The great weight of the evidence was insufficient to warrant a conviction and
       therefore the defendant’s conviction for assault with intent to murder was in error

                                                -2-
        and denied the defendant his due process right to a fair trial pursuant to U.S. Const.,
        Ams V, VI, XIV; Const. 1963, Art. 1, §§ 17, 20.

        The Michigan Court of Appeals affirmed the convictions in an unpublished opinion.

People v. Ealy, No. 30430, 2012 WL 2335337 (Mich. Ct. App. June 19, 2012). Ealy did not file

an application for leave to appeal in the Michigan Supreme Court.

        On June 10, 2013, about a year after the Michigan Court of Appeals denied relief, Ealy

filed his habeas petition in this Court. The petition raised six claims:

        I.       Defense counsel was ineffective by stipulating to the felon-in-possession
        for a firearm charge.

        II.    Defendant was denied his right to due process when the trial court forced
        him to appear before the jury in jail clothing.

        III.   The prosecutor failed to produce sufficient evidence for a rational jury to
        convict him of assault with intent to commit murder.

        IV.    Defense counsel failed to provide Defendant with a meaningful comparison
        between the difference in the sentencing outcome of a conviction by trial versus a
        conviction by plea.

        V.     Defense counsel’s proposed defense theory in the present case was not
        supported by the evidence or law.

        VI.     Defense counsel provided ineffective assistance when he talked Defendant
        into testifying.

Pet. at 5-11, ECF No. 1, PageID.5-11.

        Ealy filed a supplemental pleading in December of 2013, adding three more claims to his

petition:

        VII. Defendant’s sentence violates the Eighth Amendment prohibition against cruel
        and unusual punishment.

        VIII. Defense counsel failed to conduct a pretrial investigation in this matter.

        IX. Defense counsel failed to call critical defense witnesses.

Pet. at 12-14, ECF No. 8, PageID 35-37.

                                                 -3-
       In January of 2014, Ealy moved to stay this proceeding so he could return to state court to

exhaust his ineffective-assistance-of-counsel claims. The Court granted Ealy’s request, stayed the

petition, and administratively closed the case. He filed his motion for relief from judgment in the

state trial court raising the following claims:

       I.     Defendant’s assignment of errors as presented herein are not subject to the
       procedural default doctrine under Mich. Ct. R. 6.508(D)(3), because, as shown
       more fully below, he has satisfied his burden of establishing an entitlement to relief
       by demonstrating both “good cause” and “actual prejudice.”

       II.     Defendant is entitled to relief from judgment due to defense counsel’s
       deficient performances resulting in Sixth Amendment constitutional deprivations
       of Defendant’s right to the “effective” assistance of counsel. USCA Const, Am VI;
       Mich. Const. 1963, Art 1, Sec. 20.

               A. Defense counsel performed deficiently by stipulating to
               admission of prior felon-in-possession conviction.

               B. Defense counsel performed deficiently by failing to move to
               sever felon-in-possession charge.

               C. Defense counsel was ineffective for not requesting Uniform Jury
               Instruction CJI2d 17.4.

               D. Defendant’s fundamental right to due process, a fair trial, and the
               presumption of innocence was eviscerated where the trial court
               forced Defendant to wear prison clothing before the jury.

               E. Defense counsel was ineffective when he advised Defendant to
               reject a favorable plea offer on the grounds that he would not be
               convicted at trial.

       III.    Appellate counsel’s ineffectiveness in failing to raise the instant assignment
       of errors during direct appeal proceedings not only constitutes a Sixth Amendment
       violation, but excuses any application of the procedural default doctrine under
       Mich. Ct. R. 6.508(D).

       The trial court denied the motion for relief from judgment in an opinion dated September

16, 2014. In its opinion, the court concluded, “Defendant has failed to make meritorious arguments

which establish any error in the proceedings. Mich. Ct. R. 6.508(D)(3)(b)(1). He has therefore

                                                  -4-
failed to establish any actual prejudice which requires reversal of his convictions. Mich. Ct. R.

6.508(D)(3)(b).” Opinion at 5-6, ECF No. 23-8 at 6, PageID.834-35.

       The Michigan Court of Appeals denied Ealy’s ensuing delayed application for leave to

appeal for “failure to establish relief under Mich. Ct. R. 6.508(D)(3)(a),” People v. Ealy, No.

326015 (Mich. Ct. App. May 4, 2015), as did the Michigan Supreme Court, People v. Ealy, 499

Mich. 881, 76 N.W.2d 537 (2016) (Table).

       After seeking two extensions of time to file his amended habeas petition, which the Court

granted, Ealy filed his amended petition and a motion to lift the stay. The amended petition raises

the following claims:

       I.     Appellate Counsel’s ineffective [sic] in failing to raise the instant
       assignment errors Issue V(a-d) during appeal proceedings not only constitutes a
       Sixth Amendment violation, but excuses any application of procedural default
       doctrine under 6.500 et. seq. ADEPA.

       II.      Informing the jury that Petitioner is charged with felon in possession of a
       weapon violates Petitioner’s right to be tried by his jury without his jury knowing
       of his prior felony conviction and denies Petitioner his right to due process and a
       fair trial pursuant to U.S. Const. Ams. IV, V.

       III.    Petitioner was denied a fair trial where he was required to appear before the
       jury in jail clothing, despite Petitioner’s request he be permitted to wear civilian
       clothing pursuant to U.S. Const. Ams. V, XIV; Mich. Const. 1963, Art 1 § 17.

       IV.    The great weight of the evidence was insufficient to warrant a conviction
       and therefore Petitioner’s conviction for assault with intent to murder was in error
       and denied Petitioner his due process right to a fair trial pursuant to U.S. Const.,
       Ams. V, VI, XIV; Const 1963, Art 1, §§ 17, 20.

       V.      Petitioner was entitled to relief due to defense counsel’s deficient
       performances resulting in Sixth Amendment constitutional deprivations of
       Petitioner’s right to the effective assistance of counsel. USCA Const. Am. VI;
       Mich. Const. 1963, Art 1, § 20.

               A. Defense counsel performed deficiently by stipulating to
               admission of prior felon-in-possession conviction.




                                                -5-
               B. Defense counsel was constitutionally deficient for failing to sever
               Petitioner’s felon-in-possession charge.

               C. Defense counsel was ineffective for not requesting uniform jury
               instruction CJI2d 17.4.

               D. Defense counsel was ineffective when he advised Petitioner to
               reject a favorable plea offer on the ground he would not be convicted
               at trial.

Amend. Pet. at 13-37, ECF No. 21, PageID.312-35.

       The Court lifted the stay. After the respondent filed her response, Ealy filed a motion to

file an amended petition, which the Court granted.

       Petitioner finally filed a “Memorandum of Law in Support of Writ of Habeas Corpus” on

April 17, 2018. The memorandum addressed the following claims:

       I.      Defense counsel was constitutionally ineffective when he stipulated to a
       prior conviction for felon-in-possession charge.

       II.    Defense counsel performed deficiently by failing to move to sever felon-in-
       possession charge.

       III.   Defense counsel was ineffective for not requesting Uniform Jury Instruction
       CJI2d 17.4.

       IV.    Defense Counsel was ineffective when he advised defendant to reject a
       favorable plea on the ground he would not be convicted at trial.

       The Court interprets Ealy’s pleadings as attempting to raise all of the claims he exhausted

during both his direct appeal and in his state post-conviction review proceeding.

       The respondent filed an answer to the petition raising the defenses of procedural default

and untimeliness. The “procedural default” argument is a reference to the rule that the petitioner

did not preserve properly some of his claims in state court, and the state court’s ruling on that basis

is an adequate and independent ground for the denial of relief. Coleman v. Thompson, 501 U.S.

722, 750 (1991). The untimeliness argument references the requirement that a habeas petitioner



                                                 -6-
must bring his claims within one year of the date his conviction becomes final. See 28 U.S.C.

2244(d)(1). In this case, although the petition was stayed in this Court, the petitioner was late with

his post-conviction motion filing in state court after the stay was issued. The Court finds it

unnecessary to address these procedural questions. They are not a jurisdictional bar to review of

the merits, Howard v. Bouchard, 405 F.3d 459, 476 (6th Cir. 2005) (procedural default); Smith v.

State of Ohio Dept. of Rehab., 463 F.3d 426, 429, n.2 (6th Cir. 2006) (statute of limitations), and

“federal courts are not required to address a procedural-default issue before deciding against the

petitioner on the merits,” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v.

Singletary, 520 U.S. 518, 525 (1997)). These procedural defenses will not affect the outcome of

this case, and it is more efficient to proceed directly to the merits.

                                                  II.

        The provisions of the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

Pub. L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996), which govern this case, “circumscribe[d]”

the standard of review federal courts must apply when considering an application for a writ of

habeas corpus raising constitutional claims, including claims of ineffective assistance of counsel.

See Wiggins v. Smith, 539 U.S. 510, 520 (2003). Because Ealy filed his petition after the AEDPA’s

effective date, its standard of review applies. Under that statute, if a claim was adjudicated on the

merits in state court, a federal court may grant relief only if the state court’s adjudication “resulted

in a decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United States,” or if the adjudication

“resulted in a decision that was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.”          28 U.S.C. § 2254(d)(1)-(2).       “Clearly

established Federal law for purposes of § 2254(d)(1) includes only the holdings, as opposed to the



                                                  -7-
dicta, of [the Supreme] Court’s decisions.” White v. Woodall, 572 U.S. 415, 419 (2014) (internal

quotation marks and citations omitted). “As a condition for obtaining habeas corpus from a federal

court, a state prisoner must show that the state court’s ruling on the claim being presented in federal

court was so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562

U.S. 86, 103 (2011).

       The distinction between mere error and an objectively unreasonable application of

Supreme Court precedent creates a substantially higher threshold for obtaining relief than de novo

review. The AEDPA thus imposes a highly deferential standard for evaluating state-court rulings,

and demands that state-court decisions be “given the benefit of the doubt.” Renico v. Lett, 559

U.S. 766, 773 (2010) (finding that the state court’s rapid declaration of a mistrial on grounds of

jury deadlock was not unreasonable even where “the jury only deliberated for four hours, its notes

were arguably ambiguous, the trial judge’s initial question to the foreperson was imprecise, and

the judge neither asked for elaboration of the foreperson’s answers nor took any other measures to

confirm the foreperson’s prediction that a unanimous verdict would not be reached”) (internal

quotation marks and citations omitted); see also Leonard v. Warden, Ohio State Penitentiary, 846

F.3d 832, 841 (6th Cir. 2017); Dewald v. Wriggelsworth, 748 F.3d 295, 298-99 (6th Cir. 2014);

Bray v. Andrews, 640 F.3d 731, 737-39 (6th Cir. 2011); Phillips v. Bradshaw, 607 F.3d 199, 205

(6th Cir. 2010); Murphy v. Ohio, 551 F.3d 485, 493-94 (6th Cir. 2009); Rockwell v. Yukins, 341

F.3d 507, 511 (6th Cir. 2003) (en banc). Moreover, habeas review is “limited to the record that

was before the state court.” Cullen v. Pinholster, 563 U.S. 170, 180 (2011).

       Even though the state appellate courts did not give full consideration to the petitioner’s

federal claims on appeal, AEDPA’s highly deferential standard for reviewing a habeas petitioner’s



                                                 -8-
constitutional claims applies here. The petitioner must show that “the state court decision was

‘contrary to, or involved an unreasonable application of, clearly established Federal law’ or

involved an ‘unreasonable determination of the facts.’” Kelly v. Lazaroff, 846 F.3d 819, 831 (6th

Cir. 2017) (quoting 28 U.S.C. ' 2254(d)). That standard applies “even when a state court does not

explain the reasoning behind its denial of relief.” Carter v. Mitchell, 829 F.3d 455, 468 (6th Cir.

2016). “Under [Harrington v. Richter, 562 U.S. 86 (2011)], ‘[w]hen a federal claim has been

presented to a state court and the state court has denied relief, it may be presumed that the state

court adjudicated the claim on its merits in the absence of any indication or state-law procedural

principles to the contrary.’” Barton v. Warden, S. Ohio Corr. Facility, 786 F.3d 450, 460 (6th Cir.

2015) (quoting Harrington, 562 U.S. at 99). There is nothing in this record that suggests a basis

for rebutting that presumption. See Johnson v. Williams, 568 U.S. 289, 303 (2013).

                                                 A.

       Several of Ealy’s claims concern the admission at trial of a stipulation regarding his prior

felony conviction to support the felon-in-possession-of-a-firearm charge.

       On direct review Ealy’s appellate counsel argued for adoption of a new procedure by which

the fact of a defendant’s prior conviction would not be disclosed at trial in any form, but in the

event of a conviction on the principle offense the defendant could then plead guilty to the felon-

in-possession charge. The brief on appeal acknowledged that under Old Chief v. United States,

519 U.S. 172 (1997), a stipulation such as the one entered into at Ealy’s trial was permissible, but

he argued that the rationale of Old Chief could be extended to justify creation of the new procedure.

The Michigan Court of Appeals found that review of the claim was waived because the petitioner

did not raise it, and because defense counsel expressed satisfaction with the jury instructions. Ealy,

2012 WL 2335337, at *1. It is not clear that Ealy continues to press this argument, but it cannot



                                                 -9-
form the basis for habeas relief because the creation of new procedural rules on habeas review is

prohibited by Teague v. Lane, 489 U.S. 288 (1989).

        In his state post-conviction motion, Ealy asserted that his trial counsel was ineffective by

entering into the stipulation instead of moving to sever the charges. The trial court ruled that Ealy

failed to demonstrate that he was prejudiced by the stipulation, and that his counsel was not

ineffective by not moving to sever the charges because such a motion would have been denied.

        This adjudication was reasonable.

        A violation of the Sixth Amendment right to effective assistance of counsel is established

only when the habeas petitioner shows that his attorney’s performance was deficient and the

deficient performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687

(1984). An attorney’s performance is deficient if “counsel’s representation fell below an objective

standard of reasonableness.” Id. at 688. The petitioner must show “that counsel made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” Id. at 687. “Judicial scrutiny of counsel’s performance must be highly deferential.”

Id. at 689. The Supreme Court has “declined to articulate specific guidelines for appropriate

attorney conduct and instead [has] emphasized that the proper measure of attorney performance

remains simply reasonableness under prevailing professional norms.” Wiggins, 539 U.S. at 521

(quoting Strickland, 466 U.S. at 688) (quotation marks omitted).

        An attorney’s deficient performance is prejudicial if “counsel’s errors were so serious as

to deprive the defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687.

The petitioner must show “a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. at 694. Unless the petitioner demonstrates



                                                  -10-
both deficient performance and prejudice, “it cannot be said that the conviction resulted from a

breakdown in the adversary process that renders the result unreliable. Id. at 687.

        As the petitioner acknowledged on direct review, the Supreme Court approved the practice

of allowing a defendant to stipulate to a prior generic felony conviction as preferable to allowing

the prosecutor to submit evidence that identified the nature and type of the prior felony. See Old

Chief, 519 U.S. at 191-92. The stipulation in itself, therefore, was a proper tactic. Counsel did not

perform deficiently by taking advantage of the protection afforded by Old Chief. “[F]actual

stipulations to elements of a crime are often the product of a sound trial strategy. For example,

where a prior felony conviction is an element of the offense, a sound strategy may be to stipulate

to the existence of the conviction rather than allow the jury to hear details about the earlier crime.”

United States v. Monghan, 409 F. App’x. 872, 877 (6th Cir. 2011) (citing Stamps v. Rees, 834 F.2d

1269, 1276 (6th Cir. 1987)).

        Ealy’s proposed alternate course of action — severing the offenses for trial — is a non-

starter. As the trial court found, the two charges arose from the same incident and severance would

have been denied. See Mich. Ct. R. 6.120(B)(1); People v. Girard, 269 Mich. App. 15, 17-18, 709

N.W.2d 229, 232 (2005). Ealy’s argument that his prior felony involved a different incident misses

the point. The prior felony was an element of this crime. The assault and felon-in-possession

charges both concerned the Walker shooting. Counsel was not ineffective by failing to make a

futile motion. Altman v. Winn, 644 F. App’x 637, 644 (6th Cir. 2016).

        None of Ealy’s claims concerning the stipulation to his prior felony conviction merit relief.

                                                  B.

        Ealy next claims that his trial was rendered fundamentally unfair when he was forced to

wear jail garb during trial.



                                                 -11-
       Generally, a criminal defendant “should not be compelled to go to trial in prison or jail

clothing because of the possible impairment” of the presumption of innocence guaranteed by the

due process right to a fair trial. Estelle v. Williams, 425 U.S. 501, 504 (1976). Compelling a

defendant to appear in prison garb impairs the presumption of innocence guaranteed under the

Fourteenth Amendment because it presents the unacceptable risk of affecting a juror’s judgment

and furthers no essential state policy. Id. at 503-05. Here, however, Ealy was not compelled to

wear jail garb.

       On the first morning of trial, the following colloquy occurred:

       [Defense Counsel]: I have a clothing issue. He’s in jail garb. And —

       The Court: He’s actually in a white tee shirt. And the clothing issue was, since
       you’ve been here several times, brought to his attention that his family could bring
       clothing to the jail. And he was allowed to do that.

              So — and I actually asked the last time I saw him, “Do you chose [sic] to
       wear the white tee shirt for trial, and —

       [Ealy]: No, ma’am. She tried to bring it, and they said —- well, it wasn’t — she
       hadn’t made an appointment for it, for last Friday. She tried to drop it off; they
       wouldn’t allow her to drop it off. They said, and proof be known, that she would
       be able to drop the clothing off.

       The Court: Well, it was mentioned to your family several times to indicate what
       day, and how to get the clothing to you. And it was suggested to you that you make
       arrangements.

             So, at this point it’s — tomorrow is Tuesday, if they wanted to bring
       something tomorrow, that the they can.

              At this point the jury is in the hall, and has been waiting in the hall
       approximately an hour. So, they’re called in. Thank you.

Trial Tr. at 6-7, ECF No. 23-4, PageID.445-46.

       The Michigan Court of Appeals, deferring to the trial court, found as a matter of fact that

Ealy was not wearing jail garb at trial. Ealy, 2012 WL 2335337, at *2. Ealy has not offered clear



                                              -12-
and convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1) (stating that “a determination

of a factual issue made by a State court shall be presumed to be correct. The applicant shall have

the burden of rebutting the presumption of correctness by clear and convincing evidence.”).

Therefore, it appears based on the record that Ealy was forced to wear a white tee shirt on the first

day of trial, and that his family may have provided different clothing for his subsequent trial days.

Courts are not required to furnish alternative clothing or to allow a defendant to wear particular

clothing. See, e.g., United States v. Williams, 641 F.3d 758, 767 (6th Cir. 2011); accord Van

Gorder v. Allerd, 387 F. Supp. 2d 251, 261 (W.D.N.Y. 2005) (citation omitted) (“[A]lthough a

defendant may not be compelled to stand trial in identifiable prison garb, a defendant has no right

under state or federal law to be provided with any particular type of civilian clothing.”); Adams v.

Smith, 280 F. Supp. 2d 704, 718 (E.D. Mich. 2003).

         Because Petitioner was not compelled to stand before the jury in clearly-identifiable prison

clothing, he cannot show that he was denied a fair trial. Habeas relief is not warranted on this

claim.

                                                  C.

         Ealy next argues that insufficient evidence was presented at trial to sustain his conviction

of assault with intent to commit murder, because there was not enough evidence offered to prove

that he intended to kill Walker. The Michigan Court of Appeals rejected this claim on direct

review, writing:

         On appeal, defendant only challenges the sufficiency of the evidence regarding the
         second element of assault with intent to murder, i.e., whether he had an actual intent
         to kill the victim, Marcellus Walker. Walker testified that defendant pulled out a
         gun in Walker’s backyard during an argument the two men were having regarding
         an electrical wire in Walker’s backyard. Walker, Kimberly Adkins, Dezaree
         Mitchell, Harrison Duncan, and Clarence Wade, all of whom were present at the
         time of this incident, testified that defendant chased Walker with a gun. Defendant
         shot at Walker multiple times, landing one shot on Walker’s thigh. Defendant said

                                                 -13-
       to Walker “I’m a [sic] kill you.” Defendant cocked the gun and took a step back.
       Adkins, who was watching this incident from her truck, which was parked on the
       grass next to Walker’s home, then yelled, “No.” Defendant turned, with the gun,
       toward Adkins inside the truck, and then ran off.

       Defendant testified that he had wrestled a gun away from someone in Walker’s
       backyard and began shooting the gun in self-defense, and not with the intent to kill
       Walker. Defendant argues that even if he brought a gun over to Walker’s backyard,
       the only inference that can be made is that defendant had the gun for his own
       protection and not with the intent to kill anyone.

       Despite defendant’s contrary arguments, the above evidence enabled a rational jury
       to infer that defendant intended to kill Walker. It is for the trier of fact, rather than
       this Court, to determine what inferences can be fairly drawn from the evidence and
       to determine the weight to be accorded to the inferences. The evidence offered at
       trial supported the jury’s verdict that defendant assaulted Walker with intent to
       murder him.

Ealy, 2012 WL 2335337, at *3.

       “[T]he Due Process Clause protects the accused against conviction except upon proof

beyond a reasonable doubt of every fact necessary to constitute the crime with which he is

charged.” In re Winship, 397 U.S. 358, 364 (1970). On direct appeal, review of a sufficiency of

the evidence challenge must focus on whether “after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). In a habeas

corpus proceeding, “[t]he Jackson standard must be applied ‘with explicit reference to the

substantive elements of the criminal offense as defined by state law.’” Brown v. Palmer, 441 F.3d

347, 351 (6th Cir. 2006) (quoting Jackson, 443 U.S. at 324 n.16).

       As with the state appellate court on direct appeal, a federal habeas court “does not reweigh

the evidence or redetermine the credibility of the witnesses whose demeanor has been observed by

the trial court.” Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003) (citing Marshall v.

Lonberger, 459 U.S. 422, 434 (1983)). “[A] reviewing court ‘faced with a record of historical



                                                 -14-
facts that supports conflicting inferences must presume — even if it does not affirmatively appear

in the record — that the trier of fact resolved any such conflicts in favor of the prosecution, and

must defer to that resolution.’” McDaniel v. Brown, 558 U.S. 120, 133 (2010) (quoting Jackson,

443 U.S. at 326).

       The state appellate court appropriately disposed of this claim. At root, Ealy asked it to

reassess the weight the jury gave to the evidence. But as noted, neither appellate nor habeas courts

are permitted to do that.

       Moreover, there was plenty of evidence for the jury to find that Ealy intended to kill

Walker. During the conversation in the back yard, Ealy produced a gun. He told Walker he was

going to kill him. He shot multiple times, apparently missing. And then he chased Walker as he

ran away, fired more shots, and a bullet struck Walker in the leg. This compelling evidence

certainly satisfied the Due Process Clause. This claim has no merit.

                                                 D.

       Ealy next asserts that he was denied the effective assistance of counsel when his attorney

advised him to reject a favorable plea deal. The trial court rejected the claim, finding Ealy

discussed the plea offer with his counsel before trial, Ealy stated on the record that he decided to

proceed to trial, and defense counsel advanced a self-defense claim at trial.

       The Sixth Amendment right to counsel extends to the plea-bargaining process. Lafler v.

Cooper, 566 U.S. 156, 163 (2012); Missouri v. Frye, 566 U.S. 134, 143-44 (2012). A criminal

defendant is “entitled to the effective assistance of competent counsel” during plea negotiations.

Lafler, 566 U.S. at 162 (quoting McMann v. Richardson, 397 U.S. 759, 771 (1970)). To establish

prejudice in the context of a rejected plea offer, a defendant must show that but for the ineffective

advice of counsel, there is a reasonable probability that the defendant would have accepted the



                                                -15-
plea and the prosecution would not have withdrawn it in light of intervening circumstances. Id. at

164. The defendant must also show that the court would have accepted its terms, and that the

conviction or sentence, or both, would have been less severe than under the judgment and sentence

that in fact were imposed. Ibid.

       At a pretrial hearing held a week before trial, the trial court indicated that defense counsel

was “trying to obtain a better offer [for] his client. And working diligently on that.” Pretrial Hrg.

Tr. at 5, ECF. No. 23-2, PageID.430. Two days later, the trial court indicated that an offer of

“eighteen plus five [years]” was made, but “the defendant at this point does not want to take

advantage of that offer.” Pretrial Hrg. Tr. at 3, ECF. No. 23-3, PageID.437. On the first morning

of trial, the prosecutor had sweetened the pot, announcing that an earlier offer of “five plus five”

had been made, but then noted that offer was withdrawn after objection by the victim. Trial Tr. at

4-5, ECF No. 23-4, Page ID.443-44_. The trial court directly addressed Ealy about the more recent

offer and notified him of the maximum sentence of life imprisonment he faced if convicted, and

Ealy indicated his desire to proceed to trial. Id. at 5-6, Page ID.444-45. At no point on the record

did defense counsel indicate what advice he gave to Ealy about the advisability of accepting the

offer. Nor does the record reflect any claim made by Ealy during trial, at sentencing, or on direct

review that defense counsel promised him that his defense would succeed at trial, and that he

should reject the plea offer.

       Based on this record, Ealy has not demonstrated that he received bad advice or that he

would have accepted the final plea offer made by the prosecution if the advice had been different.

Nothing here suggests that defense counsel made any promises to Ealy about the outcome of his

trial. In his motion for relief from judgment, Ealy refers to an affidavit making such an allegation,

but no such document appears in the trial court record. See ECF No. 23-7. Ealy eventually filed



                                                -16-
an “Offer of Proof” in the Michigan Court of Appeals, but it contains only a broad statement that

“defense counsel . . . advised defendant to reject a favorable plea offer on the grounds he would

not be convicted at trial.” Offer of Proof, ¶3, ECF No. 23-9, PageID.877. But the trial record

contradicts that conclusory allegation, suggesting instead that Ealy was not desirous of entering

into any plea deal. Because of the absence of evidence to support Ealy’s claim, it was reasonable

for the trial court to reject this allegation of ineffective assistance of counsel. That decision did

not contravene or unreasonably apply federal law.

                                                 E.

       Ealy’s final claim is that his counsel was ineffective by failing to request a jury instruction

informing the jury that it could not find him guilty of assault with intent to commit murder if they

found that the victim’s conduct provoked the assault. The instruction in question, one of

Michigan’s pattern criminal jury instructions, states:

       If the assault took place under circumstances that would have reduced the charge
       to manslaughter if the person had died, the defendant is not guilty of assault with
       intent to commit murder.

Mich. Standard Crim. Jury Inst 2d § 17.4.

       The trial court gave the following instructions to the jury:

       The defendant can only be guilty of the crime of Assault with Intent to Commit
       Murder if he would have been guilty of Murder had the person assaulted actually
       died.

       If the assault took place under circumstances that would have reduced the charge
       to Manslaughter if the person died, the defendant's not guilty of Assault with Intent
       to Commit Murder.

       Voluntary Manslaughter is different from Murder, in that for Manslaughter, the
       following things must be true.

       First, when the defendant acted, his thinking must have been disturbed by emotional
       excitement to the point that an ordinary person might have acted on impulse,
       without thinking twice, from passion, instead of judgement.

                                                -17-
          This emotional excitement must have been caused by something that would cause
          an ordinary person to act rashly, or on impulse.

          The law does not say what things are enough to do this. That’s for you to decide.

          If a defendant is mentally or emotionally impaired in some way, you may consider
          that.

          Second, the killing itself must have resulted from this emotional excitement, for
          Assault with Intent to Kill.

          But defendant must have acted before a reasonable time for his passion to calm
          down, and before reason took over again.

          The law does not say how much time is needed; that’s for you to decide. The test
          is whether a reasonable time passed under the circumstances of the case.

          If you find the crime would have been Manslaughter, had the person died, then you
          must find the defendant not guilty of Assault with Intent to Murder, and decide
          whether he’s guilty of a lesser offense.

Trial Tr. at 115-16, ECF No. 23-5, PageID.764-65.

          The petitioner’s requested instruction was actually given to the jury. And the jury

otherwise was adequately instructed that they could not find Ealy guilty of assault with intent to

commit murder if they found that his acts would have constituted manslaughter had the victim

died. The record undermines this last claim.

                                                 III.

          The state courts’ decisions in this case were not contrary to federal law, an unreasonable

application of federal law, or an unreasonable determination of the facts. The petitioner has not

established that he is presently in custody in violation of the Constitution or laws of the United

States.




                                                 -18-
      Accordingly, it is ORDERED that the petition for a writ of habeas corpus is DENIED.


                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: July 12, 2019



                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first-class U.S. mail on July 12, 2019.

                                                 s/Deborah Tofil
                                                 DEBORAH TOFIL




                                                   -19-
